Exhibit 10.21

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is made and entered into as of
November 24, 2008 (the “Effective Date”), by and between LifeNet Health, Inc.,
having an address of 1864 Concert Drive, Virginia Beach, VA 23453 (“LifeNet”),
and RTI Biologics, Inc., having an address of 11621 Research Circle, Alachua, FL
32615 (“RTI”).

WHEREAS, ************;

NOW THEREFORE, for the mutual promises, covenants, warranties, and agreements
set forth in this Agreement, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, LifeNet and RTI (collectively, “the
Parties”; singly, “Party”) mutually covenant and agree as follows:

DEFINITIONS

“Affiliate(s)” shall mean, in relation to any Party hereto, any corporation or
other business entity presently or in the future controlled by, controlling, or
under common control with that Party including (i) any subsidiary of a Party at
least 50% of whose voting interest are owned or controlled directly or
indirectly by that Party and (ii) any parent entity owning or controlling
directly or indirectly at least 50% of the voting interests of the Party.

“Covered Technology” shall mean (i) **********, including improvements and
modifications thereto, used by RTI or its Affiliates in the past, present, or
future; **********.

“LifeNet Patents” shall mean (i) U.S. Patent Nos. **********, and any LifeNet
owned, controlled or future acquired domestic or international patent related to
**********, including improvements and modifications thereto; and (ii) any
continuation, continuation-in-part, divisional, reissue, reexamination,
application, extension or renewal patent or application and foreign equivalent
or counterpart patent or patent application to any of the foregoing, including
any continuation, continuation-in-part, divisional, reissue, reexamination,
application, extension or renewal patent or application claiming priority to any
of the foregoing.

ARTICLE 1

LICENSE

LifeNet hereby grants to RTI and its Affiliates, as well as their respective end
users concerning RTI or RTI Affiliate products and services or components
thereof, an irrevocable, perpetual, non-exclusive, worldwide license under the
LifeNet Patents including, without limitation, a license to make, have made,
import, export, use, offer to sell or distribute, and sell or distribute the
Covered Technology. With respect to individuals or entities in the chain of
distribution of RTI (or its Affiliate(s)) products and services, LifeNet further
grants a limited license to those individuals and entities to the extent
reasonably necessary to carry out their tasks within the chain of distribution.
The term of the License is for seven (7) years or the remaining life of any
LifeNet Patent, whichever is longer.

 

The presence of asterisks (*) indicates that Confidential portions have    been
omitted and filed separately with the Commission    CONFIDENTIAL

1



--------------------------------------------------------------------------------

ARTICLE 2

PAYMENTS

2.1 Beginning on November 26, 2008, RTI shall owe LifeNet a total of Four
Million Nine Hundred Thousand U.S. Dollars and no cents (US $4,900,000.00) to be
paid in five annual installments of Nine Hundred Eighty Thousand U.S. Dollars
and no cents ($980,000.00). RTI and LifeNet agree that the payment schedule for
RTI’s payments to LifeNet is as follows: November 26, 2008 ($980,000);
November 25, 2009 ($980,000); November 24, 2010 ($980,000); November 23, 2011
($980,000); and November 28, 2012 ($980,000). Upon payment of the full
$4,900,000.00 to LifeNet in accordance with this Article 2.1, all licenses,
covenants, terms and conditions of this Agreement shall be deemed paid in full.
RTI may, in its sole discretion, make prepayment(s) without penalty.

2.2 Payments shall be made via bank wire transfer to:

 

Bank:

   **********      

Account Name:

   **********      

Account Number:

   **********      

2.3 The Parties agree that the aforementioned installments collectively
represent consideration for the Parties’ full releases, covenants, and License
as set forth in this Agreement and are not in any way representative of the
value of any or all of the LifeNet Patents.

ARTICLE 3

CONFIDENTIALITY/RESTRICTED COMMUNICATIONS

3.1 The Parties agree that this Agreement, including the rights granted
hereunder **********, are confidential (“Confidential Information”) and that the
Parties will not disclose, directly or indirectly, the terms of this Agreement,
other than to their attorneys, their accountants, their tax preparers, their
financial advisors, their employees or agents who need to know in the course and
scope of performing their normal job functions, and lawful taxing authorities,
or unless otherwise required by law, by judicial process, or by any securities
regulations, or upon the other Party’s written consent. With respect to
disclosures of Confidential Information pursuant to this Agreement, the Parties
shall advise those to whom the Confidential Information is disclosed as to the
confidential nature of said Confidential Information, and the Parties shall take
such commercially reasonable steps as necessary to ensure that those to whom the
Confidential Information is disclosed will maintain its confidentiality to a
degree at least as stringent as provided for in this Agreement.

3.2 Notwithstanding Article 3.1 above, the Parties agree that either Party may
disclose (i) any facts publicly available as of the Effective Date, and (ii) the
terms of this Agreement as required by law or as necessary in order to enforce
the terms and obligations set forth in this Agreement. In all other respects,
the Parties shall keep the terms of this Agreement confidential.

3.3 **********.

 

The presence of asterisks (*) indicates that Confidential portions have    been
omitted and filed separately with the Commission    CONFIDENTIAL

2



--------------------------------------------------------------------------------

3.4 Notwithstanding the foregoing, the Parties’ confidentiality and
nondisclosure agreements of April 24, 2008 and June 11, 2008 remain in full
effect.

ARTICLE 4

ASSIGNMENTS

Except in association with a merger, acquisition, change in control, or sale of
all or substantially all of RTI’s assets, RTI may not assign or transfer this
Agreement without notice to and authorization by LifeNet.

ARTICLE 5

APPLICABLE LAW

This Agreement (and any dispute, controversy, proceedings, or claim of whatever
nature arising out of or in any way relating to this Agreement) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia.

ARTICLE 6

NOTICES AND OTHER COMMUNICATIONS

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be valid and sufficient if dispatched by
registered airmail, prepaid airmail, prepaid air express or by facsimile
(confirmed by registered or certified air mail) and shall be effective on the
date of receipt by the addressee. Such notice or communication shall be directed
to:

 

If to LifeNet:

       

Douglas B. Wilson

       

Executive Vice President

       

LifeNet Health, Inc.

       

1864 Concert Drive

       

Virginia Beach, VA 23453-1903

       

Fax: 757-464-5721

       

If to RTI:

       

Thomas F. Rose

    

Legal Department

  

Executive Vice President and C.F.O.

    

RTI Biologics, Inc.

  

RTI Biologics, Inc.

 

and

  

11621 Research Circle

  

11621 Research Circle

    

Alachua, FL 32615

  

Alachua, FL 32615

    

Fax: 386-418-5157

  

Fax: 386-418-0342

       

 

The presence of asterisks (*) indicates that Confidential portions have    been
omitted and filed separately with the Commission    CONFIDENTIAL

3



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

7.1 LifeNet represents and warrants that: (i) LifeNet is the sole and exclusive
owner of all right, title and interest in and to the LifeNet Patents;
(ii) LifeNet has the right to grant the licenses, covenants, and releases set
forth in this Agreement; (iii) LifeNet, having conducted a reasonable
investigation, has no known outstanding encumbrances or agreements, including
any agreements with any third parties, which would be inconsistent with the
licenses, covenants, or releases set forth in this Agreement; (iv) **********;
and (v), anything in this Agreement to the contrary notwithstanding, all claims
in the LifeNet Patents are valid, enforceable, and are not obvious or
anticipated in light of prior art.

7.2 RTI agrees that it shall make payment as provided for in Article 2
regardless of whether RTI chooses to use the LifeNet Patents. **********.

7.3 **********.

7.4 RTI agrees to operate its business in compliance with the standards of the
American Association of Tissue Banks and in accordance with all applicable
federal, state and local laws, rules and regulations.

7.5 **********.

7.6 This Agreement shall be treated as though having been drafted through the
equal participation of both Parties, and no provision shall be interpreted
against any Party on the basis that the Party is deemed to be the sole or
primary drafter of the provision. If any provision of this Agreement is
determined by a court to be unenforceable, the Parties shall deem the provision
to be modified to the extent necessary to allow it to be enforced to the extent
permitted by law, or if it cannot be modified, the provision or portion of a
provision will be severed and deleted from this Agreement and the remainder of
this Agreement will continue in effect, so long as such removal or alteration
does not modify the intent of the provision.

7.7 This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. A facsimile or electronically reproduced signature shall have the
same force and effect as an original signature.

7.8 LifeNet represents, warrants, and covenants that the person signing on
behalf of LifeNet has the authority to bind LifeNet to this Agreement. RTI
represents, warrants, and covenants that the person signing on behalf of RTI has
the authority to bind RTI and its Affiliates to this Agreement.

7.9 Article headings in this Agreement are for convenience only and are not to
be construed as part of this Agreement.

ARTICLE 8

**********.

 

The presence of asterisks (*) indicates that Confidential portions have    been
omitted and filed separately with the Commission    CONFIDENTIAL

4



--------------------------------------------------------------------------------

ARTICLE 9

ENTIRE AGREEMENT

This Agreement contains the entire agreement between LifeNet and RTI and their
respective Affiliates. No modification or amendment to this Agreement, nor any
waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, with the writing expressly identifying what it modifies or
amends. A waiver of any breach or default will not constitute a waiver of any
other right hereunder or any subsequent breach or default.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives on the date written below.

 

LIFENET HEALTH, INC.     RTI BIOLOGICS, INC. By:  

/s/ Douglas B. Wilson

    By:  

/s/ Thomas F. Rose

Name:   Douglas B. Wilson     Name:   Thomas F. Rose Title:   Executive Vice
President     Title:   Executive Vice President and CFO Date:  

11/24/2008

    Date:  

11/24/2008

 

The presence of asterisks (*) indicates that Confidential portions have    been
omitted and filed separately with the Commission    CONFIDENTIAL

5